Name: Council Regulation (EEC) No 1709/79 of 31 July 1979 amending Regulation (EEC) No 343/79 laying down general rules governing certain distillation operations in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 8 . 79 Official Journal of the European Communities No L 198/3 COUNCIL REGULATION (EEC) No 1709/79 of 31 July 1979 amending Regulation (EEC) No 343/79 laying down general rules governing certain distillation operations in the wine sector THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as amended by Regula ­ tion (EEC) No 1303/79 (2), and in particular Articles 11 (3), 12 (3), 13 (3), 15 ( 1 ), 40 (4) and 41 (3) thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 343/79 (3) laid down general rules governing certain wine distillation opera ­ tions ; whereas Article 6 of that Regulation does not apply to delivery contracts concluded during the 1979/80 marketing year ; whereas this provision should be extended, pending new rules on the matter, whilst making certain amendments on the basis of experience ; Whereas the margins for the quantities of wine stipu ­ lated in delivery contracts should vary according to the various distillation operations provided for in Regulation (EEC) No 337/79 ; whereas, to resolve certain problems which have arisen in implementing the system of margins in the 1976/77, 1977/78 and 1978/79 marketing years, it should be specified that aid for those marketing years is paid , irrespective of the percentage of fulfilment of the contract, if appro ­ priate within specified limits ; Whereas the same provisions should be adopted on a permanent basis to cover chance circumstances and cases of force majeure and to apply until the end of the 1978/79 marketing year ; Whereas Regulation (EEC) No 343/79 should accord ­ ingly be amended, 'Article 6 1 . A margin of 10 % more or less than the quantity of wine indicated in the contracts referred to in Article 1 concerning distillation carried out pursuant to Articles 11 , 12 and 13 of Regulation (EEC) No 337/79 shall be permitted . The intervention agency shall pay the aid provided for in Article 2 (3) for the quantity of wine actually distilled within the margins referred to in the preceding subparagraph . However, for purposes of distillation as described in Article 12 of Regulation (EEC) No 337/79 aid shall be paid only for quantities up to the maximum amount which may be so distilled . 2. The quantity of wine delivered to a distillery under distillations carried out pursuant to Article 40 or 41 of Regulation (EEC) No 337/79 may be higher than the quantity of wine indicated in the contracts referred to in Article 1 . For the purposes of distillation carried out pursuant to Article 41 of Regulation (EEC) No 337/79 a margin of 10 % less than the quantity of wine indicated in the contracts referred to in Article 1 shall be permitted . The intervention agency shall pay the aid provided for in Article 2 (3) for the quantity of wine actually distilled, if appropriate within the margin referred to in the preceding subparagraph . 3 . Paragraphs 1 and 2 shall apply to delivery contracts concluded during the 1979/80 marketing year. 4 . For the 1976/77, 1977/78 and 1978/79 marketing years, the intervention agency shall pay the aid referred to in Article 2 (3) in respect of that quantity of wine which has actually been distilled within 110 % of the quantity of wine stipulated in the contracts referred to in Article 1 . For the purposes of distillation carried out pursuant to Article 40 or 41 of Regulation (EEC) No 337/79, the aid referred to in the preceding subparagraph shall be paid only if the obligations imposed in these articles have been discharged . HAS ADOPTED THIS REGULATION : Article 1 Article 6 of Regulation (EEC) No 343/79 shall be replaced by the following : (&gt;) OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 162, 30 . 6 . 1979, p. 28 . (3) OJ No L 54, 5. 3 . 1979, p. 64 . No L 198/4 Official Journal of the European Communities 4. 8 . 79  if the producers winery is located in another Member State, the intervention agency of this second Member State . In the cases referred to in the preceding subpara ­ graph the intervention agency shall pay the aid referred to in Article 2 (3) in respect of that quan ­ tity of wine which has actually been distilled .' Article 2 This Regulation shall enter into force on 1 September Article 6a Where, due to chance circumstances or for reasons of force majeure, all or some of the wine covered by a contract referred to in Article 1 cannot be distilled, the distiller or the producer shall immedi ­ ately so inform :  the intervention agency of the Member State in whose territory the distillation premises are located, and 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1979 . For the Council The President J. GIBBONS